Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 19, 2016

                                       No. 04-16-00579-CR

                                    Anthony Torres DELEON,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2008CR10045B
                          Honorable Mary D. Roman, Judge Presiding


                                          ORDER
       In 2011, a jury found appellant Anthony Torres De Leon guilty of murder and sentenced
him to confinement for twenty-three years. Sentence was imposed on April 4, 2011. De Leon
appealed. On April 18, 2012, this court affirmed the trial court’s judgment. See De Leon v. State,
373 S.W.3d 644 (Tex. App.—San Antonio 2012, pet. ref’d). The mandate issued on October 24,
2012.

         On August 29, 2016, De Leon filed a document in the trial court stating his desire to
proceed with an out-of-time appeal and citing Article 39 of the Texas Code of Criminal
Procedure, which governs discovery and depositions in criminal cases. On September 7, 2016,
the trial court appointed counsel to represent De Leon. On September 14, 2016, the trial court
clerk filed the clerk’s record in this court.

        After reviewing the clerk’s record, we are of the opinion that this court has no jurisdiction
over this attempted appeal. De Leon has already brought a direct appeal in this court and we have
affirmed the trial court’s judgment. Furthermore, this court has no jurisdiction to grant out-of-
time appeals and has no original habeas jurisdiction in criminal cases. See Ashorn v. State, 77
S.W.3d 405, 409 (Tex. App.—Houston [1st Dist.] 2002, pet. ref’d).

        Therefore, we ORDER De Leon to show cause on or before October 10, 2016 why this
appeal should not be dismissed for lack of jurisdiction. All appellate deadlines are suspended
until further order of this court.
                                              _________________________________
                                              Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court